DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Du (US 20140295553) in view of Maher (US 20150368599).
	With respect to claim 10, Du discloses a member for containing cells comprising a base member (Figure 2:3) defining a plane and a structural layer (Figure 2:2) over the plane.  The structural layer is formed of a non-adhesive material that comprises a plurality of holes (Figure 2:6).  Du teaches in at least paragraphs [0013] and [0067]-[0070] that cells (Figure 2:4) adhere to the base member, but not the structural layer.  At least paragraph [0100] further describes that the base material is coated in areas exposed by the holes.  Du teaches in paragraph [0100] that the coating is applied only 
	Maher discloses a member for containing cells comprising a base member (Figure 1A:102) having a plurality of holes that form wells (Figures 4P:106) configured to hold cells.  Maher teaches in at least paragraph [0067]-[0069] that a coating liquid (Figure 4P:490) coats the upper surfaces of the base member within each well.  Maher states that the coating liquid “can be applied by spray coating a liquid material, such as liquid PDMS”.
	Before the effective filing date of the claimed invention, it would have been obvious to ensure that the coatings disclosed by Du are applied as coating liquids.   Maher teaches that spray coating is well known in the art and an effective way to treat exposed surfaces of a cell growth area.  Maher further teaches in paragraph [0067] that spray coating may be performed with essentially any material “compatible with the cells that are to be cultured in the microwells 116”.  It would have been well within the purview of one of ordinary skill to select an art-identified solution (i.e. spray coating a liquid coating) when determining how to coat the exposed base material surfaces set forth in the Du system.

	With respect to claims 12 and 13, Du and Maher disclose the combination as described above.  Du teaches in paragraph [0100] that the coating is a cell adhesive material that is only applied to the upper surfaces of the base material 3.  Similarly, 

	With respect to claim 14, Du and Maher disclose the combination as described above.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  See MPEP 2113.  The Du system is fully capable of accepting ink liquid droplets discharged by an inkjet method.

	With respect to claim 15, Du and Maher disclose the combination as described above.  Maher further states in at least paragraph [0068] that the thickness of the coating may be between 0.5 microns and 25 microns.  Accordingly, Maher contemplates embodiments in which the thickness of the coating liquid is 5 microns or greater.

	With respect to claim 16, Du and Maher disclose the combination as described above.  Du discusses embodiments in which the holes each have a diameter as great as 1,500 microns.  Du further says that the distance between adjacent hole centers is 1,500 microns.  Accordingly, Du contemplates at least one embodiment in which the distance between the outer circumferences of adjacent holes is 300 microns or less.  

	With respect to claim 17, Du and Maher disclose the combination as described above.  Du and Maher each teach that the holes are configured for containing cells.

	With respect to claims 18 and 20, Du and Maher disclose the combination as described above.  It would have been obvious to ensure that Du holes are uniformly loaded with approximately an equal number of cells (“a number of cells located in each of the plurality of holes is ±20% of an average value of cells in each of the plurality of holes”).  It additionally would have been obvious to load the Du holes with at least two cell types.

	With respect to claim 19, Du and Maher disclose the combination as described above.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  See MPEP 2113.  The Du system is fully capable of accepting ink liquid droplets containing cells discharged by an inkjet method.


Response to Arguments
Applicant's arguments filed 07 January 2022 have been fully considered but they are not persuasive.
Applicant argues that Maher shows a coating applied to the entire top surface of the device, rather than a coating liquid disposed only inside the plurality of holes.  However, Du – the primary reference – already teaches that the coating should be applied only within the holes.  Du states that the purpose of the coating is to interact with different cell types to affect cell function (e.g. improve cell adhesion, maintain self-renewal of stem cells, promote directed differentiation).  There is no reason to apply a coating to the Du device outside of each hole, especially given that Du expressly teaches that the coating should be applied only to the base member along upper surfaces at the bottom of each hole (see paragraph [0100], “coating various biological materials on surface of the substrate hydrogel may achieve substrate component modification and regulation”).  Maher is not cited for instruction on where to apply the coating, but rather is relied upon for teaching that this coating may be a liquid coating.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ANDREW BOWERS whose telephone number is (571)272-8613. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/NATHAN A BOWERS/Primary Examiner, Art Unit 1799